DeSouza v Manhattan RX LLC (2022 NY Slip Op 01875)





DeSouza v Manhattan RX LLC


2022 NY Slip Op 01875


Decided on March 17, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 17, 2022

Before: Kapnick, J.P., Mazzarelli, Friedman, Gesmer, Oing, JJ. 


Index No. 28896/18E Appeal No. 15547 Case No. 2021-02165 

[*1]Gwendolyn DeSouza, Plaintiff-Appellant,
vManhattan RX LLC Doing Business as RX Pharmacy Boston Road, Defendant-Respondent.


Madu, Edozie & Madu, PC, Bronx (Uche Emelumadu of counsel), for appellant.
Miller, Leiby & Associates, P.C., New York (Jeffrey R. Miller of counsel), for respondent.

Order, Supreme Court, Bronx County (Donna M. Mills, J.), entered March 4, 2021, which denied plaintiff's motion for leave to vacate the portion of the court's order dated December 17, 2020, awarding $10,000 in attorneys' fees to defendant's counsel to be paid by plaintiff's counsel, unanimously reversed, on the law, without costs, the motion granted and the award of sanctions vacated.
The motion court's sua sponte award of sanctions against plaintiff's counsel did not satisfy the procedural requirements of the Rules of the Chief Administrator of the Court (22 NYCRR) § 130-1. That section provides that a court may award costs or impose sanctions "upon the court's own initiative, after a reasonable opportunity to be heard" (22 NYCRR 130-1.1[d]) and "only upon a written decision setting forth the conduct on which the award or imposition is based, the reasons why the court found the conduct to be frivolous, and the reasons why the court found the amount awarded or imposed to be appropriate" (22 NYCRR 130-1.2).
Accordingly, we reverse and grant the motion to vacate the award of sanctions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 17, 2022